Filed 4/27/22 Ocaranza v. C.H.L. EMS CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT


 PHILLIP OCARANZA,
                                                                                             F081481
           Plaintiff and Appellant,
                                                                              (Super. Ct. No. VCU274543)
                    v.

 C.H.L. EMS, INC.,                                                                        OPINION
           Defendant and Respondent.



         APPEAL from a judgment of the Superior Court of Tulare County. Nathan D.
Ide, Judge.
         Nelson & Rozier, and Ryan T. Nelson, for Plaintiff and Appellant.
         Small, Henstridge, Cabodi & Pyles, and Bryan D. Pyles, for Defendant and
Respondent.
                                                        -ooOoo-
       Plaintiff Phillip Ocaranza brought this medical malpractice and wrongful death
action against defendants DVA Renal Healthcare, Inc. dba Tulare Dialysis (Tulare
Dialysis) and C.H.L. EMS, Inc. dba American Ambulance of Visalia (C.H.L./American
Ambulance or American Ambulance of Visalia or American Ambulance), after the death
of his mother, Dana Ocaranza, in Visalia. Dana Ocaranza died on August 5, 2017,
shortly after two unrelated falls that occurred days apart at the Tulare Dialysis facility in
Tulare (August 1, 2017) and Kaweah Delta Hospital in Visalia (August 4, 2017),
respectively.
       The first fall occurred on August 1, 2017, at the Tulare Dialysis facility in Tulare;
Dana Ocaranza fell from a Hoyer lift and was admitted to Kaweah Delta Hospital in
Visalia for treatment of injuries sustained in the fall. She suffered the second fall at
Kaweah Delta Hospital on August 4, 2017. The second fall occurred when
C.H.L/American Ambulance personnel came to transport her from Kaweah Delta hospital
to a nursing and hospice facility. As two ambulance personnel attempted to move Dana
Ocaranza from her hospital bed to an ambulance gurney, she fell between the bed and
gurney, to the floor. The impending transfer to the nursing and hospice facility was
canceled and Dana Ocaranza received further treatment at the hospital in light of the fall.
She died in the early morning hours of August 5, 2017.
       The trial court granted summary judgment to C.H.L./American Ambulance on
statute of limitations grounds. Ocaranza appealed. We affirm.
                               PROCEDURAL HISTORY
       Phillip Ocaranza filed an initial complaint on July 3, 2018, against “Davita
Medical Group,” five individuals, and “Does 1 to 10.” (Unnecessary capitalization
omitted.) The complaint alleged the Doe defendants “were the agents or employees of
other named defendants and acted within the scope of that agency or employment,” and
that the names of these agents or employees were not known to plaintiff. The complaint



                                              2.
alleged a single “medical negligence” cause of action against all defendants, based on an
August 1, 2017 incident at “Davita Medical Group in Tulare.”1 (Unnecessary
capitalization omitted.) As for the facts underlying the claim, the complaint alleged:
“Ms. [Dana] Ocaranza was being transferred via a lift mechanism when the mechanism
which was negligently owned, maintained, managed, used, repaired and operated, caused
Ms. Ocaranza to fall, and sustain injury, and die.”
       Phillip Ocaranza filed a first amended complaint on August 16, 2018, against
“DVA Renal Healthcare, Inc., dba Tulare Dialysis and Does 1 to 10.” (Unnecessary
capitalization omitted.) The first amended complaint alleged the Doe defendants “were
the agents or employees of other named defendants and acted within the scope of that
agency or employment,” and that the names of these agents or employees were not
known to plaintiff. The first amended complaint alleged a single “medical negligence”
cause of action as to “DVA Renal Healthcare, Inc. dba Tulare Dialysis and Does 1 to 10”
based on an August 1, 2017 incident at “Davita Medical Group in Tulare.”2
(Unnecessary capitalization omitted.) The first amended complaint alleged: “Ms. [Dana]
Ocaranza was being transferred via a lift mechanism when the mechanism which was
negligently owned, maintained, managed, used, repaired and operated, caused Ms.
Ocaranza to fall, and sustain injury, and die.”
       Phillip Ocaranza filed a second amended complaint on May 8, 2019, against
“DVA Renal Healthcare, Inc. dba Tulare Dialysis; American Ambulance of Visalia; and
Does 1 to 10.” (Unnecessary capitalization omitted, italics added.) The second amended


1      The title page of the complaint specified, by means of checked boxes, that it was a
complaint for medical negligence and wrongful death, and the complaint sought damages
for both medical damages and wrongful death.
2      The title page of the first amended complaint specified, by means of a checked
box, that it pertained to medical negligence only, but it sought damages for both medical
negligence and wrongful death.


                                             3.
complaint alleged the Doe defendants “were the agents or employees of other named
defendants and acted within the scope of that agency or employment,” and that the names
of these agents or employees were not known to plaintiff. The second amended
complaint alleged a first cause of action, “medical negligence,” against “DVA Renal
Healthcare, Inc., dba Tulare Dialysis” and Does 1 to 10, based on an August 1, 2017
incident at “Davita Medical Group in Tulare.” (Unnecessary capitalization omitted.) As
to this cause of action, the second amended complaint alleged “Ms. [Dana] Ocaranza was
being transferred via a lift mechanism when the mechanism which was negligently
owned, maintained, managed, used, repaired and operated, caused Ms. Ocaranza to fall,
and sustain injury, and die.” The second amended complaint further alleged, for the first
time, a second cause of action, “medical negligence,” against “American Ambulance of
Visalia and Does 1 to 10,” based on an August 4, 2017 incident at “Kaweah Delta
Medical Center.”3 (Unnecessary capitalization omitted, italics added.) As to this cause
of action, the second amended complaint alleged: “Ms. Ocaranza was being transferred
by American Ambulance of Visalia employees, names unknown, when they dropped her
thereby causing her injury and death.”4
       Phillip Ocaranza filed a third amended complaint on August 15, 2019, against
“DVA Renal Healthcare, Inc. dba Tulare Dialysis; American Ambulance of Visalia; and
Does 1 to 10.” The third amended complaint alleged the Doe defendants “were the

3      The title page of the second amended complaint specified, by means of a checked
box, that it pertained to medical negligence only, but it sought damages for both medical
negligence and wrongful death.
4      Phillip Ocaranza filed a motion for leave to file second amended complaint and a
memorandum of points and authorities in support thereof. The memorandum of points
and authorities in support of the motion to file second amended complaint stated that
C.H.L./American Ambulance employees had “dropped Ms. [Dana] Ocaranza on her head
causing her to suffer a brain hemorrhage and die.” The memorandum of points and
authorities further stated: “The two year [statute] of limitations in wrongful death actions
does not preclude the addition of [C.H.L./American Ambulance as a defendant].”


                                             4.
agents or employees of other named defendants and acted within the scope of that agency
or employment,” and that the names of these agents or employees were not known to
plaintiff. The third amended complaint alleged three causes of action. The first cause of
action, “medical negligence,” was alleged against “DVA Renal Healthcare, Inc. dba
Tulare Dialysis and Does 1 to 10,” based on an August 1, 2017 incident at “Kaweah
Delta Medical Center.” (Unnecessary capitalization omitted.) The third amended
complaint alleged, as to this cause of action: “Ms. [Dana] Ocaranza was being
transferred via a lift mechanism when the mechanism which was negligently owned,
maintained, managed used repaired and operated, caused Ms. Ocaranza to fall, and
sustain injury, and die.”
       The third amended complaint alleged a second cause of action, “wrongful death,”
against “C.H.L. EMS, Inc., dba American Ambulance of Visalia and Does 1 to 10,”
based on an August 4, 2017 incident at “Kaweah Delta Medical Center.” (Unnecessary
capitalization omitted, italics added.) As to this cause of action, the third amended
complaint alleged: “Defendants’ employees, whose names are unknown, are medical
professionals who provided service to Dana Ocaranza on August 4, 2017. During the
course of transferring [her] from her hospital bed to a gurney, defendants [sic] employees
dropped Dana Ocaranza to the floor. [¶] Defendants’ employees owed a duty of care to
Dana Ocaranza to use such skill, prudence and diligence as other members of their
profession commonly possess and exercise. By dropping Dana Ocaranza while they were
transferring her to a gurney, defendants’ employees breached their duty of care to Dana
Ocaranza. [¶] Defendants’ breach of the duty was the direct and proximate cause of
injury to Dana Ocaranza including death.”
       The third amended complaint alleged a third cause of action, “survival action,”
against “C.H.L. EMS, Inc., dba American Ambulance of Visalia and Does 1 to 10,”
based on an August 4, 2017 incident at “Kaweah Delta Medical Center.” (Unnecessary



                                             5.
capitalization omitted, italics added.) The third amended complaint incorporated, as to
this cause of action, the allegations set forth in the second cause of action.
       C.H.L./American Ambulance moved, on February 5, 2020, for summary judgment
against the third amended complaint, on statute of limitations grounds. The trial court
heard C.H.L./American Ambulance’s motion for summary judgment on June 22, 2020.
The court summed up C.H.L./American Ambulance’s position: “American Ambulance
bases [its motion for summary judgment] on the grounds that plaintiff’s action is time-
barred against American Ambulance because [Code of Civil Procedure section] 340.5
would require plaintiff to file his complaint against this defendant no later than one-year
from the August 4, 2017 date that American Ambulance committed the conduct that may
have resulted in the [death] of plaintiff’s decedent and plaintiff failed to do so.” The
court granted summary judgment to C.H.L./American Ambulance.
                                           FACTS
       As noted, Plaintiff Phillip Ocaranza’s mother, decedent Dana Ocaranza, suffered
two distinct and unrelated falls just prior to her death on August 5, 2017. The first fall
occurred on August 1, 2017, at Tulare Dialysis in Tulare, where Dana Ocaranza received
dialysis treatment. Dana Ocaranza was being transferred from a Hoyer lift when she fell.
Dana Ocaranza, who had end-stage renal disease and advanced breast cancer among
other health conditions, suffered hip and right tibia fractures from the fall. She was
transported to the emergency room at Kaweah Delta Hospital in Visalia for treatment of
the injuries sustained in the fall. She was ultimately admitted to Kaweah Delta Hospital
for treatment of her fractured leg.
       A few days later, on the morning of August 4, 2017, Phillip Ocaranza met with a
hospice care facilitator at Kaweah Delta Hospital and agreed to the transfer of his mother
from the hospital to a nursing and hospice care facility (Tulare Nursing and




                                              6.
Rehabilitation with Hospice).5 A case management note in Dana Ocaranza’s hospital
records specified that a nurse asked Phillip Ocaranza which ambulance service he would
prefer to use for the transfer, but Phillip Ocaranza expressed “[n]o preference.” Phillip
Ocaranza then departed the hospital.
         Phillip Ocaranza was subsequently notified by the hospice care facilitator, in a
phone call on the afternoon of August 4, 2017, that his mother had suffered a fall at the
hospital during the transfer process earlier that afternoon. Phillip Ocaranza immediately
went to the hospital and found his mother was undergoing a CAT scan at the hospital. As
Phillip Ocaranza waited in his mother’s hospital room for her to return, the hospice care
facilitator came to talk to him. The hospice care facilitator explained that his “[mother]
was dropped during transfer to gurney.” Dana Ocaranza was being moved to the gurney
in order to transport her to a different facility; no nurse was present for the move to the
gurney. In view of the fall, Dana Ocaranza was not transferred from Kaweah Delta
Hospital; rather, she stayed at the hospital for additional treatment. Phillip Ocaranza
instructed the hospice facilitator: “ ‘She is not leaving this place again.’ ”
         Dana Ocaranza was brought back to her hospital room after her CAT scan or CT
scan was completed. A doctor told Phillip Ocaranza that the CAT scan or CT scan
conducted after the fall detected “a small brain bleed.” Phillip Ocaranza then left for the
night.
         At 5:00 a.m. the next morning, the hospital called to inform Phillip Ocaranza that
his mother had passed away. Phillip Ocaranza testified at deposition that he got to the
hospital at around 7:00 a.m. the same morning; he met with a representative of the Tulare
County Sheriff-Coroner’s Office who talked to him about the situation. Phillip Ocaranza
also testified that he spoke to the hospice care facilitator or a nurse that morning as well;

5     The record indicates that Dana Ocaranza was cared for at Tulare Nursing and
Rehabilitation prior to the fall she suffered at Tulare Dialysis, which fall required her to
be admitted to Kaweah Delta Hospital.


                                              7.
he stated: “They said when they were transferring [Dana Ocaranza] from her bed to the
gurney, the gurney and bed split. So she fell in between the gurney and the bed.” Phillip
Ocaranza noted he was further informed at that time that “ambulance company”
personnel were moving his mother from the bed to the gurney when the fall occurred.
Finally, Phillip Ocaranza was told by one of his mother’s treating doctors, Dr. Huyhn,
that the brain bleed his mother suffered in the fall the previous day, was one of the factors
that caused her death.
       Phillip Ocaranza received his mother’s death certificate, which he used for
purposes of winding up his mother’s affairs. The death certificate listed “intracranial
hemorrhage” as one of the underlying causes of his mother’s death. The death certificate
also indicated that Dana Ocaranza’s death was reported to the coroner and noted a
referral number for the coroner’s office.
       The Tulare County Sheriff’s Department prepared an “incident report” regarding
the “coroner case,” on August 5, 2017. (Unnecessary capitalization omitted.) The report
noted the deputy preparing the report had spoken to Phillip Ocaranza and provided him
with a phone number to reach the deputy in case of any questions. The report noted that
Dana Ocaranza arrived at Kaweah Delta Hospital on August 1, 2017, “after falling from a
Hoyer lift” at “Davita [C]linic while undergoing dialysis.” The report also described the
subsequent incident at Kaweah Delta Hospital when Dana Ocaranza, upon being moved
by ambulance personnel, fell to the floor between her hospital bed and the ambulance
gurney. As to the latter incident, the report stated: “Medical staff advised[,] on 08/04/17
the decedent was going to be transferred to Tulare nursing rehab via American
Ambulance. At approximately 1315 hours the decedent was dropped while transferring
her from the hospital bed to the gurney by Ambulance Staff, Seth Robertson, and Shaela
Edwards.” The report indicated the deputy writing the report spoke with Jeff Ruch,
American Ambulance’s field supervisor, who was aware of the incident and the roles of



                                             8.
American Ambulance personnel. The report further noted: “A CT scan was done prior
to the release of the decedent on 08/03/17 at approximately 1102 hours which showed no
bleeding on the brain. A second CT scan was performed after the decedents [sic] second
fall which showed brain bleed on 08/04/17 at approximately 1426 hours.” The report
concluded, “This case will be filed under accidental per Coroners [sic] request.”
       Kaweah Delta Hospital for its part, prepared on September 19, 2017, an incident
report/risk management report regarding Dana Ocaranza’s August 4, 2017 fall, for the
California Department of Public Health. Kaweah Delta Hospital also prepared an event
summary related to the incident, among other records. These records reflected that Dana
Ocaranza suffered a fall on August 4, 2017, that resulted in an acute intracranial bleed.
The records documented that American Ambulance was dispatched to, and arrived at, the
hospital to transfer the patient to a nursing/hospice facility, and that when ambulance
personnel were transferring the patient from the hospital bed to an ambulance gurney, the
patient fell in between the bed and the gurney. The records identified “EMT Seth
Robertson and EMT Shaela Edwards” as the ambulance personnel who were moving the
patient when she fell; the records also named Jeff Ruch, the field supervisor for American
Ambulance. Kaweah Delta Hospital produced these records to C.H.L./American
Ambulance in response to a subpoena seeking incident and investigative reports.
       On August 8, 2017, three days after Dana Ocaranza passed away, plaintiff’s
counsel sent a letter to American Ambulance of Visalia seeking “complete medical
records for the past five (5) years” related to Dana Orcanaza. The letter specified Dana
Ocaranza’s date of birth and an incorrect date of death (August 1, 2017), and referenced
“an incident which occurred on August 1, 2017 [for] which she was treated at your
facility.” American Ambulance’s Medical and Billing Records Department responded on
February 13, 2018, with a letter stating they had no medical and billing records for a
patient with the above-described information. Plaintiff’s counsel thereafter made similar



                                             9.
record requests to other ambulance companies in the area, to no avail. On February 28,
2019, counsel or counsel’s discovery service requested Dana Ocaranza’s records from
American Ambulance in person and received records related to two service calls, but
none for August 2017.
       On March 26, 2019, counsel’s discovery service subpoenaed from Tulare County
Consolidated Ambulance Dispatch (TCCAD), ambulance dispatch records relating to
Dana Ocaranza for the period between August 1, 2017, and August 4, 2017. Records
turned over by TCCAD on April 22, 2019, established that American Ambulance was
dispatched to Kaweah Delta Hospital on August 4, 2017, to transport Dana Ocaranza
(transport was not ultimately provided as the transfer request was canceled after Dana
Ocaranza fell). Thereafter, on May 3, 2019, Phillip Ocaranza filed the second amended
complaint, which alleged, for the first time, a claim against American Ambulance related
to the August 4, 2017 incident at Kaweah Delta Hospital.
       Phillip Ocaranza submitted with his opposition papers to American Ambulance’s
summary judgment motion, a declaration from an expert in emergency medical services.
The expert noted that whenever a dispatch of emergency medical services is initiated in
response to a call, a patient care report is to be created and, in the event of a cancelation,
the report simply reflects the applicable initiation and cancelation information. In other
situations, the report would reflect the appropriate information regarding transport of the
patient, including any incident information, so as to document a “continuum of care” for
the patient. In this instance, where the transfer of the patient was canceled, no
documentation was generated by the responding emergency medical technicians.6



6      We need not address C.H.L./American Ambulance’s objection to the expert
declaration submitted by Phillip Ocaranza with his opposition papers, because, even
considering this evidence, we have affirmed the court’s summary judgment ruling in
favor of C.H.L./American Ambulance.


                                              10.
                                       DISCUSSION
I.     Trial Court’s Grant of Summary Judgment to C.H.L./American Ambulance
       A personal injury action generally must be filed within two years of the date on
which the challenged act or omission occurred. (Code Civ. Proc., § 335.1.) A special
statute of limitations applies, however, to actions “for injury or death against a health care
provider based upon such person’s alleged professional negligence.” (Code Civ. Proc.,
§ 340.5.)7 Unlike most other personal injury actions, professional negligence actions
against health care providers must be brought within “three years after the date of injury
or one year after the plaintiff discovers, or through the use of reasonable diligence should
have discovered, the injury, whichever occurs first.” (Ibid; see Aldana v. Stillwagon
(2016) 2 Cal.App.5th 1, 4-5 [the Medical Injury Compensation Reform Act (MICRA)
limits the time to file suit against a health provider to one year from the date the injury is
discoverable (Code Civ. Proc., § 340.5), instead of the two-year limitations period for
general negligence (Code Civ. Proc., § 335.1)].)
       Here, in granting summary judgment, the trial court applied MICRA’s one-year
statute of limitations to Phillip Ocaranza’s claims of injury/wrongful death based on
medical negligence, against C.H.L/American Ambulance, arising from the August 4,
2017 incident involving his mother. The trial court cited section 340.5 in its ruling,
stating: “The one-year limitation applies even though three years have not passed since
the ‘time of the injury[,]’ [where] plaintiff has discovered or should have discovered the
injury, i.e., the action will be barred if not commenced within one year from the date of
discovery or ‘deemed discovery date’ of the injury.”
       Phillip Ocaranza does not challenge the trial court’s determination that MICRA’s
one-year statute of limitation applies here. Accordingly, we will accept this aspect of the
trial court’s ruling. (See, e.g., Canister v. Emergency Ambulance Service, Inc. (2008)

7      Undesignated statutory references are to the Code of Civil Procedure.


                                              11.
160 Cal.App.4th 388, 392, 403 [EMTs and ambulance companies are healthcare
providers entitled to the application of MICRA].)
       Phillip Ocaranza argues on appeal that his claims against C.H.L./American
Ambulance, alleged in the second amended complaint (filed on May 3, 2019) and third
amended complaint (filed August 15, 2019), were timely because he did not discover the
“injury” for purposes of triggering the one-year statute of limitations until February 2019,
when his counsel learned from “counsel for Tulare Dialysis … that their medical expert
would opine that [Dana] Ocaranza’s death was not caused by the first fall on August 1,
2017, but was actually caused by the second fall on August 4, 2017 caused by unknown
EMS personnel.”
       Phillip Ocaranza next argues that C.H.L./American Ambulance is barred by the
doctrine of equitable estoppel from raising the statute of limitations as a defense.
       Finally, Phillip Ocaranza argues the claims against C.H.L/American Ambulance
alleged in the second amended complaint and third amended complaint, relate back to the
original complaint.
       We are not persuaded by Phillip Ocaranza’s contentions and affirm the trial
court’s ruling granting summary judgment to C.H.L./American Ambulance.

       A.     Trial Court Properly Granted Summary Judgment Because Phillip
              Ocaranza’s Claims Against C.H.L/American Ambulance Were Untimely
              Under MICRA’s One-Year Statute of Limitations
              (1)     Standard of Review
       The standard of review of a summary judgment in favor of a defendant is well
settled. We “independently assess the correctness of the trial court’s ruling by applying
the same legal standard as the trial court in determining whether any triable issues of
material fact exist, and whether the defendant is entitled to judgment as a matter of law.”
(Rubin v. United Air Lines, Inc. (2002) 96 Cal.App.4th 364, 372 (Rubin).) “A defendant
bears the burden of persuasion that ‘one or more elements of’ the ‘cause of action’ in


                                             12.
question ‘cannot be established,’ or that ‘there is a complete defense’ thereto.” (Aguilar
v. Atlantic Richfield Co. (2001) 25 Cal.4th 826, 850.) “[W]e construe the moving party’s
affidavits strictly, construe the opponent’s affidavits liberally, and resolve doubts about
the propriety of granting the motion in favor of the opposing party.” (Rubin, supra, at p.
372.)
        In considering a motion for summary judgment based on the statute of limitations,
“[t]he unrebutted evidence presented by defendant must establish beyond dispute the
plaintiff failed to bring his action within three years after the date of injury or one year
after he discovered, or through the use of reasonable diligence should have discovered,
the injury.” (Unjian v. Berman (1989) 208 Cal.App.3d 881, 884.) “While resolution of
the statute of limitations issue is normally a question of fact, where the uncontradicted
facts established through discovery are susceptible of only one legitimate inference,
summary judgment is proper.” (Jolly v. Eli Lilly & Co. (1988) 44 Cal.3d 1103, 1112
(Jolly); see also Graham v. Hansen (1982) 128 Cal.App.3d 965, 972 [“While the
reasonableness of a delayed discovery is ordinarily a question of fact, the issue presents a
question of law when the evidence establishes beyond dispute that the plaintiff has failed
to bring the action within one year after notice of its existence.”].)
               (2)    Analysis
        “Under the statute of limitations, a plaintiff must bring a cause of action within the
limitations period applicable thereto after accrual of the cause of action.” (Norgart v.
Upjohn Co. (1999) 21 Cal.4th 383, 389 (Norgart).) “The statute of limitations operates
in an action as an affirmative defense.” (Id. at p. 396.) “[I]t is important to a defendant
that he receive notice of the charge against him, in order to inform himself and to prepare
his defense, and for this purpose, among others, the statutes of limitations have been
enacted.” (Lipman v. Rice (1963) 213 Cal.App.2d 474, 478.)




                                              13.
         Here, there is no dispute that the applicable statute of limitations is section 340.5,
which provides in pertinent part: “[T]he time for the commencement of action shall be
three years after the date of injury or one year after the plaintiff discovers, or through the
use of reasonable diligence should have discovered, the injury, whichever occurs first.”
Courts have described the “discovery rule” as follows: “The one-year period commences
when the plaintiff is aware of both the physical manifestation of the injury and its
negligent cause.” (Rose v. Fife (1989) 207 Cal.App.3d 760, 768 (Rose); see Jolly, supra,
44 Cal.3d at p. 1112 [“[T]he accrual date of a cause of action is delayed until the plaintiff
is aware of her injury and its negligent cause. [Citation.] A plaintiff is held to her actual
knowledge as well as knowledge that could reasonably be discovered through
investigation of sources open to her.”].) As another court has stated: “[Section 340.5]
sets forth two alternate tests for triggering the limitations period: (1) a subjective test
requiring actual suspicion by the plaintiff that the injury was caused by wrongdoing; and
(2) an objective test requiring a showing that a reasonable person would have suspected
the injury was caused by wrongdoing.” (Kitzig v. Nordquist (2000) 81 Cal.App.4th 1384,
1391.)
         “Our Supreme Court has often discussed the one-year rule’s requirement of
discovery of the negligent cause of injury. When a plaintiff has information which would
put a reasonable person on inquiry, when a plaintiff’s ‘reasonably founded suspicions
[have been] aroused’ and the plaintiff has ‘become alerted to the necessity for
investigation and pursuit of her remedies,’ the one-year period commences. ‘Possession
of “presumptive” as well as “actual” knowledge will commence the running of the
statute.’ ” (Rose, supra, 207 Cal.App.3d at p. 768.) “The plaintiff’s ignorance of the
identity of the defendant wrongdoer does not toll the one-year period.” (Id. at pp. 768-
769; Bernson v. Browning-Ferris Industries (1994) 7 Cal.4th 926, 932 [“While ignorance
of the existence of an injury or cause of action may delay the running of the statute of



                                               14.
limitations until the date of discovery, the general rule in California has been that
ignorance of the identity of the defendant is not essential to a claim and therefore will not
toll the statute.”].)
        “ ‘Under the discovery rule, the statute of limitations begins to run when the
plaintiff suspects or should suspect that her injury was caused by wrongdoing, that
someone has done something wrong to her…. A plaintiff need not be aware of the
specific “facts” necessary to establish the claim [such as failure to test, failure to warn,
failure to diagnose]; that is a process contemplated by pretrial discovery. Once the
plaintiff has a suspicion of wrongdoing, and therefore an incentive to sue, she must
decide whether to file suit or sit on her rights. So long as a suspicion exists, it is clear
that the plaintiff must go find the facts; she cannot wait for the facts to find her.’ ” (Rose,
supra, 207 Cal.App.3d at p. 769, quoting Jolly, supra, 44 Cal.3d at pp. 1110-1111.)
        Here, on the morning of August 4, 2017, Dana Ocaranza was cleared for release
from the hospital. Hospital staff, after discussing the issue with Phillip Ocaranza, called
an ambulance to transport her to a nursing and hospice care facility. Phillip Ocaranza had
expressed no preference as to which ambulance service to utilize for this purpose and left
it to a nurse to make the decision. As ambulance personnel attempted to transfer Dana
Ocaranza from her hospital bed to an adjacent ambulance gurney, the bed and gurney
moved apart, and she fell to the floor. Hospital staff promptly became aware of the
situation, canceled the transfer request, sent Dana Ocaranza for a CT scan of the head,
and notified Phillip Ocaranza of what had occurred. Later that day, a doctor informed
Phillip Ocaranza that the CT scan conducted after the fall in the hospital detected a brain
bleed. Phillip Ocaranza forbad hospital staff from transferring his mother from the
hospital again.
        Dana Ocaranza passed away in the early morning hours of August 5, 2017. Phillip
Ocaranza was again notified and came to the hospital shortly thereafter. The



                                              15.
circumstances of the fall were again explained in detail to him by hospital staff. Phillip
Ocaranza also spoke to Dr. Hyunh, one of his mother’s treating doctors, who informed
him the brain bleed or intracranial hemorrhage detected after Dana Ocaranza’s fall played
a role in her death. In addition, Phillip Ocaranza talked to a deputy from the sheriff’s
office; the deputy prepared an investigative report incorporating the conclusions of the
Tulare County Sheriff-Coroner. Incident/risk management reports and documents were
also generated by Kaweah Delta Hospital. The sheriff’s office report and incident reports
prepared by Kaweah Delta Hospital detailed the circumstances of Dana Ocaranza’s fall,
identified the ambulance service and ambulance service personnel involved, and
documented the brain bleed detected by the CT scan conducted thereafter. Dana
Ocaranza’s death certificate also noted that one of the underlying causes of her death was
an intracranial hemorrhage that she had suffered.
       The uncontradicted evidence shows Dana Ocaranza’s injury from the incident at
Kaweah Delta Hospital had manifested itself on August 5, 2017, when she was found to
have suffered a brain hemorrhage and died shortly thereafter. Given the circumstances,
Phillip Ocaranza would have “ ‘reasonably founded suspicions’ ” she was harmed by
ambulance company personnel who alone attempted to move her from her hospital bed to
an ambulance gurney and dropped her to the floor in the process. (Rose, supra, 207
Cal.App.3d at p. 768.) To the extent Phillip Ocaranza did not suspect that Dana
Ocaranza’s injury was caused by wrongdoing of ambulance company personnel, we hold
as a matter of law that a reasonable person would have suspected wrongdoing by
ambulance company personnel and been on notice that inquiry was warranted. (See
Rose, supra, 207 Cal.App.3d at p. 770.) The applicable one-year statute of limitations
was therefore triggered on August 5, 2017.
       Furthermore, as noted above, Phillip Ocaranza did not need to know the identities
of the ambulance company or ambulance company personnel in order timely to bring his



                                             16.
claims arising from the incident at Kaweah Delta Hospital. He filed his original
complaint on July 3, 2018, against “Davita Medical Group,” five individuals, and “Does
1 to 10,” based on Dana Ocaranza’s fall from a Hoyer lift on August 1, 2017. On August
16, 2018, he followed up with a first amended complaint against Tulare Dialysis and
“Does 1 to 10.” The original and first amended complaints listed Doe defendants only as
to the claims related to the August 1, 2017 incident at the Tulare Dialysis facility and
specified the Doe defendants were agents or employees of the named defendants. Phillip
Ocaranza could have included the claims arising from the August 4, 2017 incident at
Kaweah Delta Hospital in the original complaint (as he subsequently did in the second
and third amended complaints) and named the ambulance company and ambulance
company personnel as Doe defendants as to those claims. (See § 474 [when the plaintiff
is ignorant of the name of a defendant, the plaintiff must file suit against the known
wrongdoers, and, when the Doe’s true name is discovered, the complaint may be
amended accordingly].)8 Indeed, a plaintiff need not know “all the facts which prove
fault before filing her action. It is pretrial discovery which brings out the specifics of
wrongdoing, i.e., the facts to establish a plaintiff’s case.” (Rose, supra, 207 Cal.App.3d
at p. 770; Vaca v. Wachovia Mortgage Corp. (2011) 198 Cal.App.4th 737, 744 (Vaca)
[“ ‘Aggrieved parties generally need not know the exact manner in which their injuries
were “effected, nor the identities of all parties who may have played a role therein.” ’ ”].)

8       Sections 474 and 583 work in tandem. “Section 474 provides that, ‘[w]hen the
plaintiff is ignorant of the name of a defendant, he must state that fact in the complaint…,
and such defendant may be designated … by any name,’ customarily ‘Doe,’ and ‘when
his true name is discovered,’ the complaint ‘must be amended accordingly….’ For its
part, section 583.210, subdivision (a), provides that the ‘complaint shall be served upon a
defendant within three years’ of its filing. Hence, the plaintiff can ‘file[] a timely
complaint under section 474…. From the time such a complaint is filed,’ under section
583.210, subdivision (a), he ‘has three years,’ and the machinery of discovery, ‘to
identify … the defendant,’ amend the complaint, and ‘serve [him] …, effectively
enlarging the … limitations period for three years’ through the doctrine that the amended
complaint ‘relates back’ to the original one.” (Norgart, supra, 21 Cal.4th at p. 398.)


                                             17.
       Here, the evidence shows, moreover, that Phillip Ocaranza could have discovered
the identities of the ambulance company and ambulance company personnel involved in
the August 4, 2017 incident at Kaweah Delta Hospital by exercising reasonable diligence.
A hospital nurse called for the ambulance to transport Dana Ocaranza that day, and she
had talked to Phillip Ocaranza in this regard; accordingly, information about the identity
of the ambulance service was readily available from the nurse and/or hospital records.
Indeed, the record shows this information was readily available from multiple sources,
including Kaweah Delta Hospital, the sheriff’s office, and Tulare County Consolidated
Ambulance Dispatch. Defendant C.H.L./American Ambulance obtained records from the
sheriff’s office and Kaweah Delta Hospital without difficulty and Phillip Ocaranza
eventually requested and obtained the relevant records from Tulare County Consolidated
Ambulance Dispatch.
       “Although generally the reasonability of a plaintiff’s ‘belated discovery’ is a
question of fact, where reasonable minds can draw only one conclusion from the
evidence, the question becomes one of law. In that case, summary judgment based on the
statute of limitations is proper.” (Rose, supra, 207 Cal.App.3d at p. 770.) Here, there is
but one conclusion to be drawn from the evidence: the information available to Phillip
Ocaranza in the immediate aftermath of his mother’s death on August 5, 2017, indicated
he must have suspected wrongdoing on the part of the ambulance company and
ambulance personnel involved in the incident, and, in any event, a reasonable person
would certainly have done so, causing the one-year limitations period for injuries arising
from the fall that occurred at Kaweah Delta Hospital to commence on or around August
5, 2017. Therefore, Phillip Ocaranza’s causes of action for injury arising from medical
negligence and wrongful death based on medical negligence, against American
Ambulance and American Ambulance personnel, asserted for the first time on May 3,
2019, were time barred.



                                            18.
       B.     Equitable Estoppel Does Not Apply to Bar C.H.L./American
              Ambulance from Asserting the Statute of Limitations as a Complete
              Defense
       Phillip Ocaranza next argues that C.H.L./American Ambulance is barred by the
doctrine of equitable estoppel from raising the statute of limitations as a defense. We
disagree.
       While equitable tolling “ ‘ “is concerned with the point at which the limitations
period begins to run and with the circumstances in which the running of the limitations
period may be suspended,” equitable estoppel “comes into play only after the limitations
period has run and addresses … the circumstances in which a party will be estopped from
asserting the statute of limitations as a defense to an admittedly untimely action because
his conduct has induced another into forbearing suit within the applicable limitations
period.” ’ ” (Lantzy v. Centex Homes (2003) 31 Cal.4th 363, 383 (Lantzy).) Equitable
estoppel “ ‘ “is wholly independent of the limitations period itself and takes its life …
from the equitable principle that no man [may] profit from his own wrongdoing in a court
of justice.” ’ ” (Ibid.) “But ‘ “[a]n estoppel may arise although there was no designed
fraud on the part of the person sought to be estopped. [Citation.] To create an equitable
estoppel, ‘it is enough if the party has been induced to refrain from using such means or
taking such action as lay in his power, by which he might have retrieved his position and
saved himself from loss.’…” Where the delay in commencing action is induced by the
conduct of the defendant it cannot be availed of by him as a defense.’ ” (Id. at 384.)
       Here, the doctrine of equitable estoppel does not apply to bar C.H.L./American
Ambulance from asserting the applicable statute of limitations as a complete defense.
C.H.L./American Ambulance’s failure to turn over records pertaining to Dana Ocaranza
did not prevent Phillip Ocaranza from timely filing claims arising from the August 4,
2017 incident at Kaweah Delta Hospital; indeed, the information sought was not required
for purposes of filing the causes of action at issue. (See Shaffer v. Debbas (1993) 17



                                             19.
Cal.App.4th 33, 43 [a defendant will be estopped to invoke the statute of limitations
where “the defendant’s conduct in fact induced the plaintiff to refrain from instituting
legal proceedings”]; Lantzy, supra, 31 Cal.4th at pp. 384, fn. 18 [“The defendant’s
statement or conduct must amount to a misrepresentation bearing on the necessity of
bringing a timely suit; the defendant’s mere denial of legal liability does not set up an
estoppel.”]; Vaca, supra, 198 Cal.App.4th at p. 746, fn. 5 [bare failure to implicate
oneself does not warrant equitable estoppel].) Phillip Ocaranza could have included the
claims at issue, in his original complaint, and, to the extent the identities of the relevant
ambulance company and ambulance company personnel were not known to him at the
time, named them as Doe defendants with respect thereto. (See Bernson, supra, 7 Cal.4th
at p. 937 [“the plaintiff must avail himself of the opportunity to file a timely complaint
naming Doe defendants and take discovery”]; Vaca, supra, at p. 746, fn. 6.) His failure
to do so was not induced by any actions attributable to C.H.L./American Ambulance.
Accordingly, equitable estoppel is not applicable. (See Vaca, supra, at p. 746 [“For a
defendant to be equitably estopped from asserting a statute of limitations, the plaintiff
must be ‘directly prevented … from filing [a] suit on time.’ ”].)
       Phillip Ocaranza further argues, quoting Vaca, supra, 198 Cal.App.4th at p. 745,
that “ ‘[a] defendant may be equitably estopped from asserting the statute of limitations
when, as the result of intentional concealment, the plaintiff is unable to discover the
defendant’s actual identity.’ ” This argument is unavailing. Here, there was no evidence
that C.H.L./American Ambulance intentionally concealed its role in the August 4, 2017
incident. Moreover, plaintiff could readily have discovered the identities of the relevant
ambulance company and ambulance personnel by promptly seeking records from Tulare
County Consolidated Ambulance Dispatch, Kaweah Delta Hospital, and/or the sheriff’s
office. (See Bernson, supra, 7 Cal.4th at p. 936 [“The rule of equitable estoppel includes,
of course, the requirement that the plaintiff exercise reasonable diligence.… A plaintiff



                                              20.
may not disregard reasonably available avenues of inquiry which, if vigorously pursued,
might yield the desired information.”].) In addition, as discussed above, any concealment
of its involvement on the part of C.H.L./American Ambulance did not “ ‘directly prevent
[plaintiff] from filing [his claims] on time.’ ” (Vaca, supra, 198 Cal.App.4th at p. 746.)

       C.     The Claims Against C.H.L./American Ambulance in the Second and
              Third Amended Complaints do not Relate Back to the Original
              Complaint or First Amended Complaint
       Finally, Phillip Ocaranza argues the claims against C.H.L./American Ambulance
in the second amended complaint, and in turn the third amended complaint, relate back to
the original complaint.
       When an amended complaint adds new causes of action or new parties, the
question arises whether the amended complaint “relates back” to the date of filing of the
original complaint. (See Weil & Brown, Cal. Practice Guide: Civil Procedure Before
Trial (The Rutter Group) ¶ 6:730.) Ocaranza argues the amendments in the second and
third amended complaints, through which he added new medical negligence and
wrongful death claims against C.H.L./American Ambulance arising from the August 4,
2017 incident at Kaweah Delta Hospital in Visalia, relate back to the original complaint
because C.H.L./American Ambulance was named as a Doe defendant in the original
complaint.
       Section 474 provides, “When a plaintiff is ignorant of the name of a defendant, he
must state that fact in the complaint ... and when his true name is discovered, the pleading
or proceeding must be amended accordingly.” “The general rule is that an amended
complaint that adds a new defendant does not relate back to the date of filing the original
complaint and the statute of limitations is applied as of the date the amended complaint is
filed, not the date the original complaint is filed. [Citations.] A recognized exception to
the general rule is the substitution under section 474 of a new defendant for a fictitious
Doe defendant named in the original complaint as to whom a cause of action was stated


                                             21.
in the original complaint. [Citations.] If the requirements of section 474 are satisfied, the
amended complaint substituting a new defendant for a fictitious Doe defendant filed after
the statute of limitations has expired is deemed filed as of the date the original complaint
was filed.” (Woo v. Superior Court (1999) 75 Cal.App.4th 169, 176.)
       For the relation back doctrine to apply, the original complaint must have stated a
valid cause of action against the newly identified “Doe” defendant; at the time the
original complaint was filed, the plaintiff must have been genuinely ignorant of the Doe
defendant’s identity or the facts giving rise to the defendant’s liability; and the amended
complaint naming the Doe defendant must be based on the same general set of facts as
the original complaint and refer to the same accident and the same injuries. (Weil &
Brown, Cal. Practice Guide: Civil Procedure Before Trial (The Rutter Group 2017) ¶
6:740, citing Austin v. Massachusetts Bonding & Ins. Co. (1961) 56 Cal.2d 596, 600-601;
Eghtesad v. State Farm General Insur. Co. (2020) 51 Cal.App.5th 406, 415.)
       “In determining whether the amended complaint alleges facts that are sufficiently
similar to those alleged in the original complaint, the critical inquiry is whether the
defendant had adequate notice of the claim based on the original pleading. ‘The policy
behind statutes of limitations is to put defendants on notice of the need to defend against
a claim in time to prepare a fair defense on the merits. This policy is satisfied when
recovery under an amended complaint is sought on the same basic set of facts as the
original pleading. [Citation.]’ [Citations.] Additionally, in applying the relation-back
analysis, courts should consider the ‘strong policy in this state that cases should be
decided on their merits.’ ” (Pointe San Diego Residential Community, L.P. v. Procopio,
Cory, Hargreaves & Savitch, LLP (2011) 195 Cal.App.4th 265, 276-277.)
       Here, it is clear the claims alleged against C.H.L/American Ambulance in the
second amended complaint, based on the incident that occurred on August 4, 2017, at
Kaweah Delta Hospital in Visalia, did not relate back to the timely filed original



                                             22.
complaint, which only alleged facts and claims related to the incident that occurred on
August 1, 2017, at the Tulare Dialysis facility in Tulare. The two incidents at issue were
entirely separate and unrelated and encompassed different accidents and distinct injuries.
Accordingly, section 474 and the relation-back doctrine does not assist the plaintiff in
overcoming the statute of limitations bar as to the untimely new claims asserted against
C.H.L./American Ambulance in the second amended complaint.
                                     DISPOSITION
       The judgment is affirmed. C.H.L./American Ambulance to recover its costs on
appeal.



                                                                                 SMITH, J.
WE CONCUR:



POOCHIGIAN, Acting P. J.



SNAUFFER, J.




                                            23.